Case 3:06-cv-00127-MMH Document 51 Filed 03/22/19 Page 1 of 11 PageID 864




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

 THOMAS JAMES MOORE,

        Petitioner,

 v.                                          CASE NO. 3:06-CV-00127-MMH
                                             DEATH PENALTY CASE
 SECRETARY, DEPARTMENT
 OF CORRECTIONS, ET AL.,

      Respondents.
 ______________________________/

          OBJECTION TO PETITIONER’S MOTION CONCERNING
   RESPONDENTS’ EXHIBITS AND MOTION TO ENFORCE COURT ORDERS
  REGARDING THE DEADLINE FOR THE FILING OF PETITIONER’S REPLY

        COME       NOW    the    Respondents,      Secretary,    Department    of

 Corrections,            et.    al.,    by   and   through     the     undersigned

 counsel,         and    file    this   objection     to   Petitioner’s     motion

 filed March 21, 2019 (Doc. 50), as well as a motion to

 enforce deadlines outlined in this Court’s orders entered

 October 19, 2018 (Doc. 41), February 5, 2019 (Doc. 45), and

 March       5,    2019.        (Doc.   47),    and   as     grounds    therefor,

 Respondents hereby state the following:

        1.        Petitioner’s petition for writ of habeas corpus

 was filed February 10, 2006, and his amended petition for

 writ of habeas corpus was filed September 17, 2014. (Doc.

 15).
Case 3:06-cv-00127-MMH Document 51 Filed 03/22/19 Page 2 of 11 PageID 865




      2.     Respondents filed the answer to petition for

 writ of habeas corpus on February 24, 2016. (Doc. 26). The

 notice of filing exhibits and the master index to exhibits

 was also filed that day. (Doc. 27).

      3.     On July 22, 2016, Petitioner filed a motion to

 compel    service   of   exhibits.          (Doc.   28).    In   that    motion,

 Petitioner claimed that “the notice and master index do not

 reflect that Respondents included all of pleadings filed by

 Mr. Moore in the state courts, including replies, motions

 for rehearing, and exhibits filed in support of Mr. Moore’s

 pleadings.    There      is     no   explanation       as    to    why    these

 pleadings and exhibits were omitted.” (Doc. 28, pg. 3).

 Petitioner    noted      that    this       is   problematic      given     that

 Respondents “falsely alleges that Mr. Moore allowed his one

 year clock to expire because his state court postconviction

 challenges were not properly filed and thus did not toll

 the federal one year clock.” (Doc. 28, pg. 3).

      4.     Petitioner asserted that “Mr. Moore’s counsel

 must be provided the documents identified in the master

 index in order to determine whether the master index was

 accurate, what was actually submitted to this Court, and


                                         2
Case 3:06-cv-00127-MMH Document 51 Filed 03/22/19 Page 3 of 11 PageID 866




 what is missing and needs to be submitted to this Court in

 order for the record to be complete.” (Doc. 28, pg. 3-4).

      5.      Respondent notes that this argument was made by

 Petitioner in July of 2016. (Doc. 28).

      6.      On July 22, 2016, Respondents filed a response to

 petitioner’s      motion      to        compel     service     of    exhibits

 highlighting that respondents complied with the applicable

 rules     relating     to   providing      exhibits,    and    petitioner’s

 motion    fails   to    identify        which    pleadings    are   allegedly

 missing from the master index nor does he suggest that he

 does not have any of the documents alleged to be missing.

 (Doc. 30).

      7.      This Court granted the motion to compel,

 requiring      Respondents         to     provide     the     appendix     to

 Petitioner. (Doc. 33). The order also advises that “the

 parties may supplement the record with any documents they

 determine are relevant to the issues before the Court.”

 (Doc. 33).

      8.      Respondents complied with the Court’s order by

 providing a copy of the appendix to Petitioner’s counsel,

 Mr. McClain, on August 8, 2016. (Doc. 34).

      9.      Petitioner also filed a motion to stay
                                 3
Case 3:06-cv-00127-MMH Document 51 Filed 03/22/19 Page 4 of 11 PageID 867




 proceedings       pending        the    outcome     of    the   Florida     Supreme

 court’s decision regarding the availability of collateral

 remedies for claims arising in the wake of the Hurst v.

 Florida,        136     S.    Ct.      616    (2016),      ruling.    (Doc.      32).

 Petitioner’s motion to stay was granted. (Doc. 33).

      10.        On September 11, 2018, Respondents filed a Motion

 to   Proceed,         advising      that     Petitioner     never    sought   Hurst

 relief     in    state       court     and    the   time    for     doing   so   had

 expired, so there was valid reason for the case to continue

 to be stayed. (Doc. 39). Respondents, therefore, requested

 that the Court proceed with the disposition of the petition

 for writ of habeas corpus. (Doc. 39).

      11.        Petitioner filed a response to the motion to

 proceed agreeing that there was no longer a reason to hold

 the case in abeyance, but he asked for thirty days to file

 a reply to the Respondents’ answer that was filed in 2016.

 (Doc. 40).

      12.        On October 19, 2018, this Court entered an order

 granting Respondents’ motion to proceed and ordering that

 “[n]o later than December 14, 2018, Moore shall file a

 reply to the Respondents’ Answer to his Amended Petition


                                              4
Case 3:06-cv-00127-MMH Document 51 Filed 03/22/19 Page 5 of 11 PageID 868




 (Doc. 26). Thereafter, the Court will consider this case

 ripe for adjudication.” (Doc. 41).

        13.    On December 9, 2018, Petitioner filed a motion

 for extension of time requesting that his new deadline for

 the answer be January 29, 2018. (Doc. 43).

        14.    This Court granted his motion, giving him until

 January 29, 2019, to file his reply. (Doc. 44).

        15.    Petitioner never filed his reply on January 29,

 2019.

        16.    On February 5, 2019, this Court entered an order

 that Petitioner has failed to timely file a reply. The

 order compelled Petitioner to either file a reply or notify

 the Court that he does not intend to reply by March 4,

 2019. (Doc. 45).

        17.    On March 4, 2019, Petitioner filed a motion for

 “brief extension of time.” (Doc. 46).

        18.    This Court granted the motion and gave Petitioner

 until March 9, 2019, to file his reply. (Doc. 47).

        19.    On March 8, 2019, Petitioner finally filed his

 reply. (Doc. 48). However, he also filed a notice stating

 that    the    reply    he   filed   was   unfinished.   (Doc.   49).

 Petitioner     blamed    Respondents   and   Respondents’    exhibits
                                    5
Case 3:06-cv-00127-MMH Document 51 Filed 03/22/19 Page 6 of 11 PageID 869




 (that were served to him in 2016) for the reason why he

 could not finish his reply in a timely manner. (Doc. 49).

      20.      Next, on March 21, 2019, Petitioner filed a

 motion     requiring    that    Respondents’          be   ordered   to   file

 legible exhibits or that Petitioner’s counsel be authorized

 to scan and file the fully paginated state court records on

 appeal. (Doc. 50).

      21.      From the outset, Respondents advise that they

 strongly object to any further extension being granted to

 Petitioner in order for him to file an amended reply to

 Respondents’ answer filed more than three years ago.

      22.      Petitioner delayed the instant action for years

 due to his request to stay the proceedings based on Hurst,

 even though Petitioner never sought Hurst relief in state

 court.

      23.      Once the case was reopened, he finally asked for

 the opportunity to file a reply, and this Court granted his

 motion.

      24.      He then sought additional time by requesting an

 extension, and once given to him, he violated this Court’s

 order    by   not    filing    his     reply     within    the   permissible

 timeframe.      He   again     asked       for   an    additional    “brief”
                                        6
Case 3:06-cv-00127-MMH Document 51 Filed 03/22/19 Page 7 of 11 PageID 870




 extension,      which    was      generously        granted,    and   Petitioner

 still did not comply with this Court’s order because the

 reply he finally filed was allegedly not finished.

       25.      While Petitioner never asked for this Court’s

 permission to file an amended reply or for an extension of

 time within which to file a “finished” reply, he notified

 the    Court    that    he    would     continue      working    on    the   reply

 through the weekend in an effort to finish it. (Doc. 49).

 An    additional    thirteen          days   have    passed,    and    Petitioner

 still has not filed his “finished” reply.

       26.      Notably, 186 days have passed since Petitioner

 first requested the opportunity to file a reply.

       27.      There is absolutely no reason for further

 delay of this action. Respondents, therefore, object to any

 additional      filing       of   a   reply   by    Petitioner.       Respondents

 further request that this Court consider this case “ripe

 for    adjudication”         as   outlined     in    its   October     19,   2018,

 order. (Doc. 41).

       28.      Respondents also object to Petitioner’s motion

 filed on March 21, 2019, as his meritless motion is simply

 another delay tactic. (Doc. 50).

       29.      The exhibits at issue from Respondents’ appendix
                                   7
Case 3:06-cv-00127-MMH Document 51 Filed 03/22/19 Page 8 of 11 PageID 871




 were provided to Petitioner on August 9, 2016. (Doc. 34).

 Petitioner,       therefore,       has    had    these     documents,       and    the

 opportunity to challenge them, for 956 days.

      30.    It is further worth noting that many of

 Petitioner’s complaints appear to be about how the state

 court     clerk    compiled     these         appellate       records,      and     he

 further alleges that the color of the paper used by the

 clerk was not conducive to making copies. Significantly,

 these are all state appellate court records that Petitioner

 already    has.     While    Petitioner          may   contend       that   he    has

 difficulty    reading       some    of    the     copies      from   Respondents’

 appendix,    he     certainly       has    the    ability      to    compare       the

 records     against    his     own        records      that     have     not      been

 replicated.

      31.    Petitioner cannot control how the state court

 clerk compiled the records, and it is further the duty of

 the clerk of the court, not the State, to provide a copy of

 the record upon request. See 28 U.S.C. § 2250; Heredia v.

 Sec’y, Florida Dept. of Corr., 566 Fed. Appx. 853, 857

 (11th Cir. 2014),           cert. denied, 135 S. Ct. 2061 (2015)

 (finding no due process violation and explaining that “the


                                           8
Case 3:06-cv-00127-MMH Document 51 Filed 03/22/19 Page 9 of 11 PageID 872




 State was not constitutionally required to serve Heredia

 with the exhibits to its answer.”).

       32.    Respondents have been forthcoming with Petitioner

 and have already served Petitioner with all of the exhibits

 at issue.

       33.    As this Court provided back in August of 2016,

 Petitioner had the opportunity “to supplement the record

 with any documents” determined to be relevant. (Doc. 33).

 Thus, if Petitioner was not satisfied with the exhibits

 provided in Respondents’ appendix, he certainly had plenty

 of time to file his own supplement, especially given that

 all   of    the   complained-about       exhibits   are   documents   that

 Petitioner already has.

       34.    Petitioner has been provided a considerable and

 prolonged amount of time to file his reply. The instant

 complaints lodged by Petitioner are untimely, unwarranted,

 and baseless and only serve to cause unnecessary delay.




                                      9
Case 3:06-cv-00127-MMH Document 51 Filed 03/22/19 Page 10 of 11 PageID 873




                                 CONCLUSION

        WHEREFORE, Respondents respectfully request that this

  Honorable Court deny the motion for Respondents to file

  legible   documents     and    issue     an   order   (1)      precluding

  Petitioner    from    filing    any     additional    reply,    and   (2)

  considering this case ripe for adjudication.

                                 Respectfully submitted,

                                 ASHLEY MOODY
                                 ATTORNEY GENERAL

                                  /s/ Christina Z. Pacheco
                                 Christina Z. Pacheco
                                 Assistant Attorney General
                                 Florida Bar No. 71300
                                 Office of the Attorney General
                                 3507 East Frontage Road, Suite 200
                                 Tampa, Florida 33607-7013
                                 Telephone: (813) 287-7910
                                 Facsimile: (813) 281-5501
                                 capapp@myfloridalegal.com [and]
                                 Christina.pacheco@myfloridalegal.com
                                 Counsel for Respondents




                                     10
Case 3:06-cv-00127-MMH Document 51 Filed 03/22/19 Page 11 of 11 PageID 874




                        CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 22nd day of March 2019,

  I electronically filed the foregoing with the Clerk of the

  Court by using the CM/ECF system which will send a notice

  of electronic filing to the following: Martin J. McClain,

  Esquire, McClain & McDermott, P.A., 141 N.W. 30th Street,

  Wilton         Manors,         Florida         3334,         E-mail:

  martymcclain@earthlink.net.


                                /s/ Christina Z. Pacheco
                               CHRISTINA Z. PACHECO
                               Assistant Attorney General




                                   11
